DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          HARDY DICKERSON,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-2807

                           [November 22, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael I. Rothschild,
Judge; L.T. Case Nos. 11-18609 CF10A, 12-2368 CF10A and 12-3395
CF10A.

  Hardy Dickerson, Bonifay, pro se.

  No brief filed for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.